Ford, Judge:
The suits listed in schedule “A”, attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise covered by the entries and protests enumerated in Schedule A annexed hereto and made a part hereof, and assessed with duty at 12% ad valorem under Item 660.90 of the Tariff Schedules of the United States, consists of pumps for liquids other than fuel injection pumps.
2. That said protests are abandoned as to all other merchandise.
3. That the merchandise covered by the entries enumerated in Schedule A annexed hereto was entered or withdrawn from warehouse after August 31,1963, the effective date of the Tariff Schedules of the United States, and before December 7, 1965, the effective date of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241.
4. That said protests were filed on all of the entries enumerated in said Schedule A, under Section 514 of the Tariff Act of 1930, within *33260 days after the dates of liquidation thereof, and that said protests were pending for decision by this Court on October 7, 1965, the date of enactment and/or on December 7, 1965, the effective date of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241, 89th Congress.
5. That within 120 days after the date of enactment of said Public Law 89-241, a request was filed with the Collector of Customs at the port of entry, for liquidation or reliquidation of each of the entries enumerated in Schedule A and for classification of said merchandise at 10% ad valorem under Item 660.94 of the Tariff Schedules of the United States as amended by Section 36 (c) of said Public Law 89-241.
6. That the protests enumerated in the annexed Schedule of Cases may be submitted on this stipulation, the same being limited to the merchandise as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold that plaintiffs have complied with both section 514, Tariff Act of 1980 and the Tariff Schedules Technical Amendments Act of 1965, PL 89-241, T.D. 56511, and that said merchandise consists of pumps for liquids which are not fuel injection pumps. Therefore, the claim in the protests that said merchandise is properly dutiable at the rate of 10 per centum ad valorem under the provisions of item 660.94, Tariff Schedules of the United States, as amended by section 86(c) of said PL 89-241, is sustained.
The claim in the protests having been abandoned as to all other items it is hereby dismissed.
Judgment will be entered accordingly.